DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1.	Claims 21-23, 26-31, 34-37, 40-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,115,925. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claims 21, 30, Yang925 teaches an apparatus, comprising: a memory of a first station (STA); and processing circuitry of the first STA coupled to the memory, the processing circuitry to: generate a first multiple-user PHY protocol data unit (MU-PPDU) to communicate in a downlink (DL) multiple-user multiple-input and multiple-output (MU- MIMO) communication to initiate a reverse direction (RD) communication, wherein the MU-PPDU comprising aggregated frames, the aggregated frames comprising a frame to request a block acknowledgement and a quality of service (QoS) frame comprising a grant for a RD communication; cause transmission of the first MU-PPDU to a second STA; process the reverse direction communication including a first block acknowledgement and data in response to the first MU-PPDU; and cause transmission of a second block acknowledgement to acknowledge the reverse direction communication (see claims 1, 4, 5).
As to claim 22, Yang925 teaches the first MU-PPDU comprising a bit of a reverse direction (RD) indication set to 1 to grant the RD communication (see claim 2).
As to claims 23, 31, Yang925 teaches the first MU-PPDU comprising a Response Duration for a RD responder (see claim 3).
As to claims 26, 34, Yang925 teaches, wherein a block acknowledgement request frame and a QoS Null frame are aggregated in a MAC protocol data unit (MPDU) of the MU-PPDU (see claim 6).
As to claim 27, Yang925 teaches wherein the first STA is a personal basic service set (PBSS) control point (PCP) (see claim 7).
As to claim 28, Yang925 teaches a transceiver; and one or more antennas coupled with the transceiver (see claim 9).
As to claim 29, Yang925 teaches the processing circuitry to cause transmission of the reverse direction grant to the first STA via the transceiver and one or more antennas (see claim 10).
As to claims 35, 42, Yang925 teaches an apparatus, comprising: a memory of a first station (STA); and processing circuitry of the first STA coupled to the memory, the processing circuitry to: process a first multiple-user PHY protocol data unit (MU-PPDU) to communicate in a downlink (DL) multiple-user multiple-input and multiple-output (MU-MIMO) communication to initiate a reverse direction (RD) communication, wherein the MU-PPDU comprises aggregated frames, the aggregated frames comprising a frame to request a block acknowledgement and a quality of service (QoS) frame comprising a grant for a RD communication; cause transmission of the reverse direction communication including a first block acknowledgement and data in response to reception of the first MU-PPDU; and process a second block acknowledgement communicated to acknowledge the reverse direction communication (see claims 1, 4, 5).
As to claims 36, 43, Yang925 teaches the first MU-PPDU comprising a bit of a reverse direction (RD) indication set to 1 to grant the RD communication (see claim 2).
As to claims 37, 44, Yang925 teaches the first MU-PPDU comprising a Response Duration for a RD responder (see claim 3).
As to claim 40, Yang925 teaches wherein a block acknowledgement request frame and a QoS Null frame are aggregated in a MAC protocol data unit (MPDU) of the MU-PPDU (see claim 6).
As to claim 41, Yang925 teaches a transceiver; and one or more antennas coupled with the transceiver (see claim 8).
2.	Claims 21, 24-26, 28, 30, 32-35, 38- 42, 45, 46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,568,027. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claims 21, 30, Yang027 teaches an apparatus, comprising: a memory of a first station (STA); and processing circuitry of the first STA coupled to the memory, the processing circuitry to: generate a first multiple-user PHY protocol data unit (MU-PPDU) to communicate in a downlink (DL) multiple-user multiple-input and multiple-output (MU- MIMO) communication to initiate a reverse direction (RD) communication, wherein the MU-PPDU comprising aggregated frames, the aggregated frames comprising a frame to request a block acknowledgement and a quality of service (QoS) frame comprising a grant for a RD communication; cause transmission of the first MU-PPDU to a second STA; process the reverse direction communication including a first block acknowledgement and data in response to the first MU-PPDU; and cause transmission of a second block acknowledgement to acknowledge the reverse direction communication (see claim 18).
As to claims 24, 32, Yang027 teaches the first MU-PPDU comprising an enhanced directional multigigabit (EDMG) Header A (see claim 18).
As to claims 25, 33, Yang027 teaches the first STA comprising an access point and the second STA comprising an EDMG STA (see claim 18).
As to claims 26, 34, Yang027 teaches, wherein a block acknowledgement request frame and a QoS Null frame are aggregated in a MAC protocol data unit (MPDU) of the MU-PPDU (see claim 19).
As to claim 28, Yang027 teaches a transceiver; and one or more antennas coupled with the transceiver (see claim 20).
As to claims 35, 42, Yang027 teaches an apparatus, comprising: a memory of a first station (STA); and processing circuitry of the first STA coupled to the memory, the processing circuitry to: process a first multiple-user PHY protocol data unit (MU-PPDU) to communicate in a downlink (DL) multiple-user multiple-input and multiple-output (MU-MIMO) communication to initiate a reverse direction (RD) communication, wherein the MU-PPDU comprises aggregated frames, the aggregated frames comprising a frame to request a block acknowledgement and a quality of service (QoS) frame comprising a grant for a RD communication; cause transmission of the reverse direction communication including a first block acknowledgement and data in response to reception of the first MU-PPDU; and process a second block acknowledgement communicated to acknowledge the reverse direction communication (see claim 18).
As to claims 38, 45, Yang027 teaches the first MU-PPDU comprising an enhanced directional multigigabit (EDMG) Header A (see claim 18).
As to claims 39, 46, Yang027 teaches the first MU-PPDU is received from an access point and the first STA is an EDMG STA (see claim 18).
As to claim 40, Yang027 teaches wherein a block acknowledgement request frame and a QoS Null frame are aggregated in a MAC protocol data unit (MPDU) of the MU-PPDU (see claim 19).
As to claim 41, Yang027 teaches a transceiver; and one or more antennas coupled with the transceiver (see claim 20).
Response to Arguments
3.	Applicant’s arguments, filed 08/30/2022, with respect to the rejection(s) of claim(s) 1-20 under Yang et al US 9,794,879 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al 11,115,925 and Yang et al US 10,568,027 for new claims 21-46.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649